Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 8/28/20, is a continuation of 15267717, filed 09/16/2016. 15267717 claims priority from provisional application 62219208, filed 09/16/2015. 

Status of Claims
Claims 1-40 are currently pending.
Claims 1-40 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 22-24, 27, 29-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et. al., WO 2014152606 A3, publ. 9/25/2014.
The claims are drawn to a method of reducing recovery time from surgery comprising administering to a non-human animal about to undergo, undergoing, or just having undergone surgery a composition comprising from about 0.001-0.2 g/kg body weight beta-hydroxy-beta-methylbutyrate (HMB), wherein HMB comprises HMB in its free acid form, its salt, its ester, or its lactone. 
Luo teaches treatment of insulin resistance associated with prolonged physical inactivity (title & abstract; para [0002]). Luo teaches there are various scenarios in which adults or subjects may be required to undergo extended bed rest, such as hospitalization due to illness, injury, or surgery, and that such extended bed rest can decrease insulin sensitivity and impair glucose tolerance (para [0003-0004]). Luo teaches methods of reducing or lessening the effect of prolonged physical inactivity on insulin resistance in a human subject, comprising administering a therapeutically effective amount of HMB to a subject who is experiencing prolonged physical inactivity or is expected to experience prolonged physical inactivity in the near future (para [0005]). Luo teaches administering HMB in an amount, manner, and time sufficient to attenuate change in IGFBP-2 and C-peptide levels that occur with prolonged physical inactivity (para [0005]). Luo teaches alternatively, a salt of HMB, such as a sodium, chromium, potassium, calcium, or magnesium salt, can be administered; additionally, HMB can be administered as a free acid, ester, or lactone (para [0009], [00020]). Luo teaches a dose of HMB to range from about 0.01-0.1 g/kg of body weight, and at least about 2 g. of HMB/day (para [00044]). Luo teaches the method to be used on mammalian subjects (para [00087]). Luo teaches administering the HMB composition to subject who are or will be experiencing prolonged inactivity due to surgery (para [00015-00016], [00087], [00093]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have administered a composition comprising HMB, in its free acid, salt, ester, or lactone form, in an amount from about 0.01-0.1 g/kg of body weight, and 0.5-30 g. to a non-human animal about to undergo, or who has undergone surgery, in view of Luo. Luo teaches administering an HMB composition to a mammalian subject who is about to experience, or who is experiencing prolonged inactivity due to illness or surgery. Luo further teaches a dose of HMB at least 2 g. per day, as well as a dosage range from about 0.01-0.1 g/kg of body weight. As mammalian subjects are well-known in the art to include non-human mammals as well as humans, it would have been prima facie obvious to have applied the method of treatment taught by Luo to a non-human mammal, and have had a reasonable expectation of success. Regarding the recitations in the claims, “for reducing recovery time from surgery”, “for enhancing recovery”, “wherein recovery from soft tissue trauma is improved relative to recovery from soft tissue trauma in an animal not administered the composition”, and “wherein enhanced recovery further comprises improved healing, regeneration or repair of soft tissue”, it would have been prima facie obvious to have administered the same composition as claimed, to the same patient population as claimed, in view of Luo, as discussed. As such, it would have been prima facie obvious that the effects of such treatment would have been the same as claimed, e.g., reduced recovery time from surgery, enhancement of recovery, “wherein recovery from soft tissue trauma is improved relative to recovery from soft tissue trauma in an animal not administered the composition”, and “wherein enhanced recovery further comprises improved healing, regeneration or repair of soft tissue” would have occurred. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Claim(s) 25-26, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et. al., WO 2014152606 A3, publ. 9/25/2014 as applied to claims 20, 22-24, 27, 29-31, and 34 above, and further in view of Metropolitan Veterinary Associates, “Post-Operative Management at Home”, published online 3/26/2012, https://metro-vet.com/references/post-operative-management-at-home/; hereafter referred to as “MVA”.
The claims are drawn to a method of reducing recovery time from surgery comprising administering to a non-human animal about to undergo, undergoing, or just having undergone surgery a composition comprising from about 0.001-0.2 g/kg body weight beta-hydroxy-beta-methylbutyrate (HMB), wherein HMB comprises HMB in its free acid form, its salt, its ester, or its lactone, wherein the non-human animal is a companion animal, and wherein the non-human animal is a dog, cat, or horse.
Luo teaches administering a composition comprising a therapeutically effective amount of HMB to a mammal who has undergone, or is about to undergo surgery, but administration to a companion animal, e.g., dog or cat, is not explicitly taught.
MVA teaches monitoring a pet for signs of pain or distress after surgery; cats and dogs are included as pets (pp. 1-2). MVA further teaches most animals have physical activity restrictions after surgery (p. 2). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, to have applied the method taught by Luo to a dog or cat companion animal, because MVA teaches dogs and cats, after surgery, can have limited physical activity. As such, because Luo teaches treatment of mammalian subjects who have prolonged physical inactivity after surgery, one of ordinary skill in the art would have been motivated to have applied the method taught by Luo to treat a dog or cat companion animal, and have had a reasonable expectation of success. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10758504 B2 in view of Metropolitan Veterinary Associates, “Post-Operative Management at Home”, published online 3/26/2012, https://metro-vet.com/references/post-operative-management-at-home/; hereafter referred to as “MVA”; and Hulse, “Diagnosing and treating statins and sprains (Proceedings)”, DVM360, published online 8/1/2011, https://www.dvm360.com/view/diagnosing-and-treating-strains-and-sprains-proceedings. 
The instant claims are drawn to a method of reducing recovery time from surgery comprising administering to a non-human animal about to undergo, undergoing, or just having undergone surgery a composition comprising from about 0.001-0.2 g/kg body weight beta-hydroxy-beta-methylbutyrate (HMB), wherein HMB comprises HMB in its free acid form, its salt, its ester, or its lactone; and a method of enhancing recovery time from acute soft tissue injury comprising administering to a non-human animal about to undergo, undergoing, or just having undergone surgery a composition comprising from about 0.001-0.2 g/kg body weight beta-hydroxy-beta-methylbutyrate (HMB), wherein HMB comprises HMB in its free acid form, its salt, its ester, or its lactone, wherein the soft tissue is selected from tendons and ligaments. The claims of US ‘504 are drawn to a method of reducing recovery time from surgery comprising administering to a human about to undergo, undergoing, or just having undergone surgery a composition comprising from about 0.001-0.2 g/kg body weight beta-hydroxy-beta-methylbutyrate (HMB), wherein HMB comprises HMB in its free acid form, its salt, its ester, or its lactone; and a method of enhancing recovery time from acute soft tissue injury comprising administering to a human about to undergo, undergoing, or just having undergone surgery a composition comprising from about 0.001-0.2 g/kg body weight beta-hydroxy-beta-methylbutyrate (HMB), wherein HMB comprises HMB in its free acid form, its salt, its ester, or its lactone, wherein the soft tissue is selected from tendons and ligaments. The instant claims and the patented claims are drawn to the same methods of improving soft tissue injury selected from tendon or ligament injury, and improving recovery time from surgery comprising administering the same composition comprising the same active agent, HMB, in the same amount ranges; the only difference between the claims is regarding the specific patient population, i.e., non-human animal for the instantly claimed methods vs. a human patient for the patented claims. However, it would have been prima facie obvious to have applied the methods of the patented claims to treat a non-human companion animal, e.g., a cat or dog. MVA teaches monitoring a pet for signs of pain or distress after surgery; cats and dogs are included as pets (pp. 1-2). MVA further teaches most animals have physical activity restrictions after surgery (p. 2). Hulse teaches musculotendinous injuries can occur in dogs and cats; particularly, such injuries include tendon and ligament injuries resulting from trauma (pp. 1-2 & pp. 7-8). 
As such, it would have been prima facie obvious to one of ordinary skill in the art to have applied the methods claimed in US ‘504 to treat non-human companion animals such as dogs and cats, in view of MVA and Hulse’s teachings that dogs and cats undergo surgery, and experience tendon and ligament injuries. The instant claims and methods claimed in US ‘504 are therefore not patentably distinct. 


Information Disclosure Statements
The IDS filed on 10/2/20 and 11/25/20 have been considered. 


Conclusion
Claims 1-40 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627